DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on European Patent Application No. EP19290102.3 filed on 10/11/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, lines 10-11 recites "third message comprises a target device payload". It is not clear if the target device is the mobile device or the sending anchor device or another device different from the mobile device and the anchor device, making the claim is indefinite.
Further, lines 5-6 recites “establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device”.  It is not clear who is establishing or assigning the first time slot and second time slot. Is it the anchor devices themselves or a common controller, making the claim indefinite.
Claims 17-27, being dependent on claim 16 are also indefinite for the same reason as Claim 16.
Claim 28, line 15 recites "third message comprising a target device payload". It is not clear if the target device is the mobile device or the sending anchor device or another device different from the mobile device and the anchor device, and additionally, whether the cited “a target device” is the same payload target device associated with first and second anchor devices or a different target device, making the claim is indefinite.
Claims 29-31, being dependent on claim 28 are also indefinite for the same reason as Claim 28.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 and 24-27 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’).
Regarding claim 1, CONTI teaches a method for transmitting a payload between a mobile device and a plurality of anchor devices via a ranging-capable physical layer communication (Page 327 Right Col Para 3, Para 5: a trilateration method for the localization; The localization techniques are based on the estimation of the distance between two devices that exchange messages. The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device). The Anchor node is in a fixed known position. The unknown node is the node whose position must be estimated using several Anchor nodes), the method comprising: 
transmitting, by the mobile device (Page 328 Left Col Para 6: the UN that we call Tag (the mobile device)), a first message to a first anchor device and to a second anchor device, wherein the first message comprises a synchronization protocol (Page 328 Left Col Para 9: The communication is initiated by the Tag, which, periodically, sends a "wake-up" pulse in the wake-up band. Since Anchors and Tags are not synchronized, the duration of the wake-up pulse is longer (30 ms) than the wake-up period of the Anchors, to be sure that each Anchor is able to receive the wake-up pulse. Then a second pulse (first message) is send by the Tag to synchronize the Anchors (the first message comprises a synchronization protocol));
 establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device based on the synchronization protocol (Page 328, Left Col Para 9 - Right Col Para 1: a second pulse is send by the Tag to synchronize the Anchors, so that (based on the synchronization protocol) they will switch on their data channel receiver at the correct time (establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device). (Page 318, Right Col Para 2) At each Anchor is assigned a different time slot in which to communicate with the Tag, and each Anchor starts the communication with the Tag when its time slot begins);
transmitting, by the mobile device, a second message to the first anchor device and/or to the second anchor device, wherein the second message comprises a mobile device payload (Page 328, Fig. 1 Poll and Final messages from Tag to AN1 and AN2, Right Col Para 4: Performed in the data channel, Tag sends a "Poll" message (second message) to the Anchor, that .... sends back an" Answer" message to the Tag; the Tag sends a "Final" message (second message) to the Anchor, that ... sends back to the Tag the "Report" message (a Poll or “Final” message over data channel containing soliciting information (a payload) for “Answer” or “Report” from Anchor). See also Page 329 Fig. 2); 
transmitting, by the first anchor device, a third message to the mobile device during the first time slot by the first anchor device, wherein the third message comprises a target device payload (Page 328, Fig. 1 Answer messages and Report messages from AN1 and AN2 to Tag, Right Col Para 4: Performed in the data channel, The Tag sends a "Poll" message to the Anchor, that …, sends back an" Answer" message (a third message) to the Tag; the Tag sends a "Final" message to the Anchor, that measures the traund2 time and later sends back to the Tag the "Report" message (a third message) containing the tround2 time measured (“Answer or “Report” message over data channel containing tround2 time information as payload for the Tag, a target device, or from the anchor a target device). See also Page 329 Fig. 2); and
transmitting, by the second anchor device, the third message to the mobile device during the second time slot by the second anchor device (Page 328, Fig. 1 Answer messages and Report messages from AN1 and AN2 to Tag, Right Col Para 4: Performed in the data channel, The Tag sends a "Poll" message to the Anchor, that after a fixed time treply1, counted by an internal timer, sends back an" Answer" message to the Tag; the Tag sends a "Final" message to the Anchor, that measures the traund2 time and later sends back to the Tag the "Report" message containing the tround2 time measured (“Answer or “Report” message over data channel containing treply1 or tround2 time information as payload, for the Tag, a target device, or from the anchor a target device). See also Page 329 Fig. 2).  

Regarding claim 24, CONTI teaches wherein the third message from each anchor device to the mobile device is essentially identical (Page 328, Fig. 1 Answer messages (essentially identical type messages) from AN1 and AN2 to Tag).

Regarding claim 25, CONTI teaches wherein the third message from the first anchor device comprises a first part of the third message, and wherein the third message from the second anchor device comprises a second part of the third message (Page 328, Fig. 1 Report message containing measured tround2 time from respective AN1 and AN2, Right Col 4: the Anchor, that measures the tround2 time and later sends back to the Tag the “Report” message containing the tround2 time measured).

Regarding claim 26, CONTI teaches measuring the distance between the mobile device and the first anchor device; and/or measuring the distance between the mobile device and the second anchor device (Page 328 Eqs (1) and (2), Para 5: The Tag is able to estimate the Tof and the distance).

Regarding claim 27, CONTI teaches wherein the ranging-capable physical layer communication is an ultra-wide band, UWB, communication (Page 328, Left Col Section III Para 2-3: The tested device for indoor and outdoor localization is the UWB Anchor of Filippetti Group. The Anchor Node operates at distances up to 150 m in open space using the Ultra Wide Band (UWB) technology. The Anchors exchange messages with the Tag).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17 and 28-31 are rejected under 35 U.S.C 103 as being unpatentable over Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’) in view of DUTZ et al. (EP 3370464 A1, of IDS, hereinafter ‘DUTZ’).
Regarding claim 17, CONTI is silent about transmitting a first control message, by the first anchor device, to a control unit; and/or transmitting a second control message, by the second anchor device, to the control unit; and transmitting, upon receiving the first control message, by the control unit, a first reply message to the first anchor device; and/or transmitting, upon receiving the second control message, by the control unit, a second reply message to the second anchor device.
In an analogous art, DUTZ teaches transmitting a first control message, by the first anchor device, to a control unit; and/or transmitting a second control message, by the second anchor device, to the control unit; and transmitting, upon receiving the first control message, by the control unit, a first reply message to the first anchor device; and/or transmitting, upon receiving the second control message, by the control unit, a second reply message to the second anchor device ([0260] 5. Each anchor derives its distance to each fob. 
6. A controller or "BCM" in the car retrieves all distance measurements and uses the shortest distance as criteria for opening the car. A BCM comprises a Body Control Module comprising an electronic control unit responsible for monitoring and controlling various electronic accessories in a vehicle's body.
[0263] A central or distributed controller, or one of the anchors in communication with each of the anchors. a. The controller reads back from each anchor who the closest fob was and which distance it estimated. b. The anchor that reports the shortest distance is the closest one to any of the fobs. Its distance estimate to the closest fob is the actual distance.  It will be obvious that for the anchors to work out the corrected estimated distance of the nearest fob is to get the corrected estimation from the controller).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DUTZ to the system of CONTI in order to take the advantage of a method for a UWB secure ranging protocol suitable for secure ranging such as automotive PKE applications with improvements on the IR-UWB (Impulse Radio - Ultra WideBand) physical layer IEEE standard (DUTZ: [0039, 0049]).

Regarding claim 28, CONTI teaches a system for transmitting a payload over a ranging-capable physical layer communication (Page 327 Right Col Para 3, Para 5: a trilateration method for the localization; The localization techniques are based on the estimation of the distance between two devices that exchange messages. The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device). The Anchor node is in a fixed known position. The unknown node is the node whose position must be estimated using several Anchor nodes. See also Fig. 1: Tag, AN1 and AN2. Page 328: III. REAL TIME LOCALIZATION SYSTEM USED), the system comprising:
a mobile device (Page 328 Fig. 1 Tag, Page 328 Left Col Para 6: the UN that we call Tag (the mobile device));
a first anchor device associated with a payload target device (Page 328, Fig. 1 AN1, Page 327 Right Col Para 5: The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device));
a second anchor device associated with the payload target device (Fig. 1 AN2, The devices are called Anchor or Beacon Node (AN) and Unknown Node (UN) (mobile device));
the mobile device configured to transmit a first message to the first anchor device and to the second anchor device, wherein the first message comprises a synchronization protocol (Page 328 Left Col Para 9: The communication is initiated by the Tag, which, periodically, sends a "wake-up" pulse in the wake-up band. Since Anchors and Tags are not synchronized, the duration of the wake-up pulse is longer (30 ms) than the wake-up period of the Anchors, to be sure that each Anchor is able to receive the wake-up pulse. Then a second pulse (first message) is send by the Tag to synchronize the Anchors (the first message comprises a synchronization protocol)), andPage 6 of 8New U.S. Patent ApplicationDocket No.: 82155406US03 Preliminary Amendment filedthe mobile device is configured to transmit a second message to the first anchor device and/or to the second anchor device, wherein the second message comprises a mobile device payload (Page 328, Fig. 1 Poll and Final messages from Tag to AN1 and AN2, Right Col Para 4: Performed in the data channel, Tag sends a "Poll" message (second message) to the Anchor, that .... sends back an" Answer" message to the Tag; the Tag sends a "Final" message (second message) to the Anchor, that ... sends back to the Tag the "Report" message (a Poll or “Final” message over data channel containing soliciting information (a payload) for “Answer” or “Report” from Anchor). See also Page 329 Fig. 2);
wherein each of the first and second anchor devices is configured to establish, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device based on the synchronization protocol (Page 328, Left Col Para 9 - Right Col Para 1: a second pulse is send by the Tag to synchronize the Anchors, so that (based on the synchronization protocol) they will switch on their data channel receiver at the correct time (establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device). (Page 318, Right Col Para 2) At each Anchor is assigned a different time slot in which to communicate with the Tag, and each Anchor starts the communication with the Tag when its time slot begins), and wherein the first anchor device is configured to transmit a third message to the mobile device during the first time slot, the third message comprising a target device payload, and/or the second anchor device is configured to transmit the third message to the mobile device during the second time slot (Page 328, Fig. 1 Answer messages and Report messages from AN1 and AN2 to Tag, Right Col Para 4: Performed in the data channel, The Tag sends a "Poll" message to the Anchor, that after a fixed time treply1, counted by an internal timer, sends back an" Answer" message to the Tag. The time treply is long enough to ensure that the Anchor is able to perform all the required processing. After a fixed time treply2 from the reception of the answer, the Tag sends a "Final" message to the Anchor, that measures the traund2 time and later sends back to the Tag the "Report" message containing the tround2 time measured (“Answer or “Report” message over data channel containing treply1 or tround2 time information (a payload), for the Tag a target device or from the anchor a target device). See also Page 329 Fig. 2).
CONTI does not explicitly disclose a first anchor device associated with a payload target device, a second anchor device associated with the payload target device.
In analogous art, DUTZ teaches a first anchor device associated with a payload target device, a second anchor device associated with the payload target device ([0259] In the automotive PKE context several anchors may be mounted on different locations in and around a lockable element, such as automobile (a payload target). Possible locations are the roof, the bumper, the mirrors and the driver cabin. A significant number of key fobs (also known as a tag or key device) (can also be pay load targets) may also be registered with one car. [0260] Figure 30 shows an exemplary protocol exchange, for a so called double sided ranging sequence with multiple anchors and multiple fobs (pay load targets).[0263] A central or distributed controller, or one of the anchors in communication with each of the anchors).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DUTZ to the system of CONTI in order to take the advantage of a method for a UWB secure ranging protocol suitable for secure ranging such as automotive PKE applications with improvements on the IR-UWB (Impulse Radio - Ultra WideBand) physical layer IEEE standard (DUTZ: [0039, 0049]).

Regarding claim 29, the combination of CONTI and DUTZ, specifically CONTI teaches wherein the mobile device is at least one of the group consisting of a mobile phone, a tag, a token, a key, a keyfob, a smart card (Page 328, Left Col Section III Para 1: The worker wears a rechargeable device, the UN that we call Tag).  

Regarding claim 30, CONTI is silent about wherein the payload target device is at least one of the group consisting of a car, a door, a transaction terminal, a transit gate. 
DUTZ teaches wherein the payload target device is at least one of the group consisting of a car, a door, a transaction terminal, a transit gate([0259] In the automotive PKE context several anchors may be mounted on different locations in and around a lockable element, such as automobile).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DUTZ to the system of CONTI in order to take the advantage of a method for a UWB secure ranging protocol suitable for secure ranging such as automotive PKE applications with improvements on the IR-UWB (Impulse Radio - Ultra WideBand) physical layer IEEE standard (DUTZ: [0039, 0049]).

Regarding claim 31, the combination of CONTI and DUTZ, specifically CONTI teaches wherein the ranging-capable physical layer communication is an ultra-wide band, UWB, communication (Page 328, Left Col Section III Para 2-3: The tested device for indoor and outdoor localization is the UWB Anchor of Filippetti Group. The Anchor Node operates at distances up to 150 m in open space using the Ultra Wide Band (UWB) technology. The Anchors exchange messages with the Tag).  

Claims 18, 20 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’) in view of DUTZ et al. (EP 3370464 A1, of IDS, hereinafter ‘DUTZ’) and with further in view of Joshi, Avinash (US 20040143842 A1, hereinafter ‘JOSHI’).
Regarding claim 18, CONTI and DUTZ are silent about removing, by the control unit, the second control message of the second anchor device, when said second control message is a duplicate of the first control message from the first anchor device.  
In an analogues art, JOSHI teaches removing, by the control unit, the second control message of the second anchor device, when said second control message is a duplicate of the first control message from the first anchor device ([0040] detecting duplicate packets and dropping those duplicates. This broadcast ID may not be required if some sequence number is already a part of MAC header to discard duplicate packets. [0044] On receiving such a message, the node (the control unit) stores the relevant information from the message in a table and compares that information against other entries if it has received the same message from other neighboring nodes (first anchor device and second anchor device). It can also simply discard the message if the next hop field in such a packet has its own address).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of stopping redundant packet loop of JOSHI to the system of CONTI and DUTZ in order to take the advantage of a method for avoiding loops of messaging (JOSHI: [0044]).

Regarding claim 20, CONTI and DUTZ are silent about removing, by the mobile device, the third message of the second anchor device, when said third message is a duplicate of the third message of the first anchor device.  
In an analogues art, JOSHI teaches removing, by the mobile device, the third message of the second anchor device, when said third message is a duplicate of the third message of the first anchor device ([0040] detecting duplicate packets and dropping those duplicates. This broadcast ID may not be required if some sequence number is already a part of MAC header to discard duplicate packets. [0044] On receiving such a message, the node (the mobile device) stores the relevant information from the message in a table and compares that information against other entries if it has received the same message from other neighboring nodes (first anchor device and second anchor device). It can also simply discard the message if the next hop field in such a packet has its own address).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of stopping redundant packet loop of JOSHI to the system of CONTI and DUTZ in order to take the advantage of a method for avoiding loops of messaging (JOSHI: [0044]).

Regarding claim 21, CONTI and DUTZ are silent about testing, by the mobile device, if the third message of the first anchor device fulfills a quality criterion; and rejecting, if the third message of the first anchor device fulfills the quality criterion, the third message from the second anchor device.  
In an analogues art, JOSHI teaches testing, by the mobile device, if the third message of the first anchor device fulfills a quality criterion; and rejecting, if the third message of the first anchor device fulfills the quality criterion, the third message from the second anchor device ([0040] detecting duplicate packets and dropping those duplicates. This broadcast ID may not be required if some sequence number is already a part of MAC header to discard duplicate packets. [0044] On receiving such a message (new third message from a first anchor), the node (the mobile device) stores the relevant information from the message in a table (the third message is received and decoded correctly fulfilling a quality criterion as obvious) and compares that information against other entries if it has received the same message from other neighboring nodes (testing if it is a new third message, from a second anchor device). It can also simply discard the message if the next hop field in such a packet has its own address (discarding the later received, interpreted a quality factor, third message). See also [0072] signal quality with the neighboring WRs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of stopping redundant packet loop of JOSHI to the system of CONTI and DUTZ in order to take the advantage of a method for avoiding loops of messaging (JOSHI: [0044]).
 
Claims 22 and 23 are rejected under 35 U.S.C 103 as being unpatentable over Conti et al. (“Performance analysis of an indoor and outdoor real time localization system”, of IDS, hereinafter ‘CONTI’) in view of DUTZ et al. (EP 3370464 A1, of IDS, hereinafter ‘DUTZ’) and with further in view of Choi et al. (US 7961641 B1, hereinafter ‘CHOI’).
Regarding claim 22, CONTI and DUTZ are silent about testing, by the first anchor device and/or by the second anchor device, if the first message has been received; and not transmitting, if the first anchor device and/or the second anchor device did not receive the first message, the third message by the first anchor device and/or the second anchor device.
In an analogous art, CHOI teaches testing, by the first anchor device and/or by the second anchor device, if the first message has been received; and not transmitting, if the first anchor device and/or the second anchor device did not receive the first message, the third message by the first anchor device and/or the second anchor device (Col 2 Lines 11-14: Initially transmitting the ranging sequence at an insufficiently low signal strength also can increase network entry time due to repeated unsuccessful network entry attempts. (Col 3 Lines 7-11) Because the signal strength needed to communicate with the base station will vary as its distance from the base station 110 changes, mobile devices 120a-c can be configured to adjust their signal transmission strengths in order to minimize power consumption. (Fig. 2 Col 3 Lines 20-31) A mobile device can send a ranging sequence, such as a CDMA initial ranging code, to a base station (block 210). The known sequence can be sent at an initial power level (P.sub.INITIAL). The device can then wait to determine if a ranging response is received from the base station (block 220). If a ranging response is received, then the device can connect to the network (block 230), and the method can end (block 250). If the device does not receive a ranging response from the base station after a period of time, such as 60 milliseconds, then the device can resend the ranging sequence to the base station at a higher signal strength (block 240). (it is obvious that due to low signal strength for higher distance if the first anchor or second anchor does not receive/decoded the first message correctly no response or the third message is not transmitted during ranging process)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the ranging technique of CHOI to the system of CONTI and DUTZ in order to take the advantage of a method providing an efficient algorithm that increases the probability of establishing a connection with the base station while at the same time reducing unnecessary power consumption by the mobile device (CHOI: Col 2 Lines 14-24).
 
Regarding claim 23, CONTI and DUTZ are silent about testing, by the first anchor device and/or by the second anchor device, if the ranging- capable physical layer communication fulfills a quality criterion; and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the quality criterion, the third message by the first anchor device and/or the second anchor device.  
In an analogous art, CHOI teaches testing, by the first anchor device and/or by the second anchor device, if the ranging- capable physical layer communication fulfills a quality criterion; and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the quality criterion, the third message by the first anchor device and/or the second anchor device (Col 2 Lines 11-14: Initially transmitting the ranging sequence at an insufficiently low signal strength (a quality criterion) also can increase network entry time due to repeated unsuccessful network entry attempts. (Col 3 Lines 7-11) Because the signal strength needed to communicate with the base station will vary as its distance from the base station 110 changes, mobile devices 120a-c can be configured to adjust their signal transmission strengths in order to minimize power consumption. (Fig. 2 Col 3 Lines 20-31) A mobile device can send a ranging sequence, such as a CDMA initial ranging code, to a base station (block 210). The known sequence can be sent at an initial power level (P.sub.INITIAL). The device can then wait to determine if a ranging response is received from the base station (block 220). If a ranging response is received, then the device can connect to the network (block 230), and the method can end (block 250). If the device does not receive a ranging response from the base station after a period of time, such as 60 milliseconds, then the device can resend the ranging sequence to the base station at a higher signal strength (block 240). (it is obvious that due to low signal strength (a quality criterion) for higher distance if the first anchor or second anchor does not receive/decoded the first message correctly no response or the third message is not transmitted during ranging process)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the ranging technique of CHOI to the system of CONTI and DUTZ in order to take the advantage of a method providing an efficient algorithm that increases the probability of establishing a connection with the base station while at the same time reducing unnecessary power consumption by the mobile device (CHOI: Col 2 Lines 14-24).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, CONTI, DUTZ, JOSHI and CHOI either alone or in combination fails to teach testing, by the control unit, if the ranging-capable physical layer communication of the first anchor device and/or the second anchor device fulfills a control unit quality criterion, and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the control unit quality criterion, the reply message by the control unit to the first anchor device and/or the second anchor device.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McGhee et al. (US 8462781 B2), describing Systems And Methods For In-line Removal Of Duplicate Network Packets
Jung et al. (US 20210068120 A1), describing METHOD AND APPARATUS FOR PERFORMING SIDELINK COMMUNICATION BY UE IN NR V2X
Dutz et al. (US 20180254910 A1), describing PROCESSING MODULE AND ASSOCIATED METHOD
Dutz et al. (US 20180254870 A1), describing Systems And Methods For In-line Removal Of Duplicate Network Packets
Vamaraju  et al. (US 20170238135 A1), describing ECHNIQUES FOR INFINITE RANGING SESSION
Bartov et al. (US 20170135063 A1), describing POSITIONING SYSTEM
Choi et al. (US 20100254279 A1), describing APPARATUS AND METHOD FOR TRANSMITTING LOAD INDICATOR IN A BROADBAND WIRELESS COMMUNICATION SYSTEM
Kwon et al. (US 20060172738 A1), describing Handover Method In A Wireless Communication System
Torborg; Tadd Christian (US 10567035 B1), describing Methods, Systems, And Computer Readable Media For Distribution Of Time Synchronization Information To Ultra-wide-band Devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413